Case 2:19-cv-01717-RGK-AGR Document 168 Filed 02/20/20 Page 1 of 4 Page ID #:1852



  1   Jeffrey L. Kessler (pro hac vice)
      jkessler@winston.com
  2   David G. Feher (pro hac vice)
      dfeher@winston.com
  3   WINSTON & STRAWN LLP
      200 Park Avenue
  4   New York, NY 10166-4193
      Tel: (212) 294-6700
  5   Fax: (212) 294-4700
  6   Cardelle B. Spangler (pro hac vice)
      cspangler@winston.com
  7   WINSTON & STRAWN LLP
      35 West Wacker Drive
  8   Chicago, IL 60601
      Tel: (312) 558-5600
  9   Fax: (312) 558-5700
 10   Diana Hughes Leiden (SBN: 267606)
      dhleiden@winston.com
 11   WINSTON & STRAWN LLP
      333 South Grand Avenue
 12   Los Angeles, CA 90071-1543
      Tel: (213) 615-1700
 13   Fax: (213) 615-1750
 14   Jeanifer E. Parsigian (SBN: 289001)
      jparsigian@winston.com
 15   WINSTON & STRAWN LLP
      101 California Street, 35th Floor
 16   San Francisco, CA 94111
      Tel: (415) 591-1000
 17   Fax: (415) 591-1400
 18   Attorneys for Plaintiffs
 19                          UNITED STATES DISTRICT COURT
 20          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 21
      ALEX MORGAN, et al.,                             Case No. 2:19-CV-01717-RGK-AGR
 22
                   Plaintiffs,                         Judge R. Gary Klausner
 23   v.
                                                       PLAINTIFFS’ UNOPPOSED
 24   UNITED STATES SOCCER                             APPLICATION TO FILE UNDER
      FEDERATION, INC.,                                SEAL
 25
                                 Defendant.            Local Rule 79-5.2.2(b)
 26
                                                       [Filed concurrently with Declaration of
 27                                                    Diana Hughes Leiden and Proposed
                                                       Order]
 28


                                 PLAINTIFFS’ APPLICATION TO FILE UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 168 Filed 02/20/20 Page 2 of 4 Page ID #:1853



  1   TO THE COURT, DEFENDANT, AND ITS ATTORNEYS OF RECORD:
  2         NOTICE IS HEREBY GIVEN that, pursuant to Local Rule 79-5.2.2(b),
  3   Plaintiffs Alex Morgan, et al., hereby request that this Court enter an order permitting
  4   them to file under seal the unredacted versions of Exhibits 8, 11, 12, 20, 26, 27, 28
  5   and 31 to the Declaration of Diana Hughes Leiden in Support of Plaintiffs’ Motion for
  6   Partial Summary Judgment.
  7         I.     Factual Background
  8         On October 10, 2019, Magistrate Judge Alicia G. Rosenberg entered the
  9   parties’ Stipulated Protective Order. See ECF No. 79. The Stipulated Protective
 10   Order defines “Confidential Information” as “information (regardless of how it is
 11   generated, stored, or maintained) or tangible things that qualify for protection under
 12   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 13   Statement.” Id. at 3. Such information, according to the Good Cause statement,
 14   includes “U.S. Soccer Federation non-public records, policies and processes
 15   concerning the United States Senior Women’s National Team (“USWNT”) and
 16   United States Men’s National Team (“USMNT”) and/or personally-identifying
 17   information from the personnel files of one or more members of the USWNT and/or
 18   USMNT. Id. at 2. It also includes, “confidential business or financial information
 19   (but excludes the audited financials available at www.ussoccer.com); non-public
 20   information that could cause financial and competitive harm if disclosed; information
 21   concerning the evaluation and selection of athletes; information concerning athlete
 22   training and development; information regarding confidential business practices, or
 23   other confidential strategic, development, or commercial and sponsorship agreements
 24   or information (including information implicating confidentiality obligations to, or
 25   privacy rights of, third parties); and, information otherwise generally unavailable to
 26   the public, or which may be privileged or otherwise protected from disclosure under
 27   state or federal statutes, court rules, case decisions, or common law.” Id. at 2-3. The
 28   Stipulated Protective Order permits the parties to designate such “Confidential

                                                    1
                                PLAINTIFFS’ APPLICATION TO FILE UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 168 Filed 02/20/20 Page 3 of 4 Page ID #:1854



  1   Information” as either “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  2   ATTORNEY’S EYES ONLY.” Id. at 3, 9.
  3         USSF has designated certain deposition testimony and documents as
  4   “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
  5   ONLY” pursuant to the Stipulated Protective Order. Under the Stipulated Protective
  6   Order, the parties must seek permission from the Court in order to file such designated
  7   documents under seal. Id. at 2.
  8         II.    USSF Has Requested that Plaintiffs File Documents Supporting
  9                Their Motion for Partial Summary Judgment Under Seal
 10         Exhibits 8, 11, 12, 20, 26, 27, 28 and 31 to the Leiden Declaration in Support of
 11   Plaintiffs’ Motion for Partial Summary Judgment are documents and deposition
 12   testimony that were designated by Defendant United States Soccer Federation
 13   (“USSF”) as Confidential or Highly Confidential pursuant to the terms of the
 14   Stipulated Protective Order in their entirety. Declaration of Diana Hughes Leiden in
 15   Support of Plaintiffs’ Unopposed Application to File Under Seal filed concurrently
 16   herewith, at ¶ 2. These documents are set forth in the concurrently-filed Proposed
 17   Order.
 18         Pursuant to Local Rule 79-5.2.2(b), Plaintiffs’ counsel informed USSF’s
 19   counsel of Plaintiffs’ intent to attach certain documents and testimony designated
 20   under the Stipulated Protective Order in connection with their Motion for Partial
 21   Summary Judgment. See id. ¶ 3. Counsel for USSF requested that Plaintiffs file
 22   certain of those exhibits under seal in their entirety, and requested that Plaintiffs redact
 23   certain portions of other exhibits. Id.
 24         Pursuant to Local Rule 79-5.2.2(b), USSF must file a declaration establishing
 25   that all or part of the designated material is sealable by Monday, February 24, 2020.
 26
 27
 28

                                                     2
                                 PLAINTIFFS’ APPLICATION TO FILE UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 168 Filed 02/20/20 Page 4 of 4 Page ID #:1855



  1   Dated: February 20, 2020              WINSTON & STRAWN LLP
  2
  3                                         By: /s/ Diana Hughes Leiden
                                                Jeffrey L. Kessler
  4                                             David G. Feher
                                                Cardelle B. Spangler
  5                                             Diana Hughes Leiden
                                                Jeanifer E. Parsigian
  6                                             Lev Tsukerman
                                                Counsel for Plaintiffs
  7
                                                  Attorneys for Plaintiffs
  8                                               ALEX MORGAN, et al.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 3
                             PLAINTIFFS’ APPLICATION TO FILE UNDER SEAL
